Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of August 25, 2018 (this “Agreement”), is
entered into by and among Eclipse Resources Corporation, a Delaware corporation
(“Parent”), Blue Ridge Mountain Resources, Inc., a Delaware corporation (the
“Company”), and the undersigned signatories set forth on the signature pages
hereto under the heading “Company Stockholders” (collectively, the “Company
Stockholders”). Parent, the Company, and the Company Stockholders are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, each of the Company Stockholders is the beneficial or record owner, and
has either sole voting power or shared voting power with other Company
Stockholders over, such number of shares of common stock, par value $0.01 per
share, of the Company (the “Company Common Stock”) as is indicated opposite each
such Company Stockholder’s name on Schedule A attached hereto;

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Everest Merger Sub Inc., a Delaware corporation and a wholly-owned Subsidiary of
Parent (“Merger Sub”), and the Company are entering into an Agreement and Plan
of Merger (such agreement, as amended from time to time, the “Merger
Agreement”), that provides, among other things, for the merger of Merger Sub
with and into the Company, pursuant to which the Company will be the surviving
corporation (such transaction and each other act or transaction contemplated by
the Merger Agreement collectively, the “Merger”);

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement, Parent has required that the Company Stockholders agree,
and the Company Stockholders have agreed, to enter into this Agreement with
respect to all Company Common Stock that the Company Stockholders Beneficially
Own (as defined below); and

WHEREAS, Parent desires that the Company Stockholders agree, and the Company
Stockholders are willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of their Subject Securities (as defined below),
and to vote, or deliver written consents with respect to, their Subject
Securities in a manner so as to facilitate consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

AGREEMENT

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases,
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.

(a) “Beneficially Own” has the meaning assigned to such term in Rule 13d-3 under
the Exchange Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (in each case,
irrespective of whether or not such Rule is actually applicable in such
circumstance). For the avoidance of doubt, Beneficially Own shall also include
record ownership of securities.



--------------------------------------------------------------------------------

(b) “Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

(c) “Expiration Time” shall mean the earliest to occur of (i) the Effective
Time, (ii) such date and time as the Merger Agreement shall be terminated
pursuant to Article VIII thereof, or (iii) the termination of this Agreement by
mutual written consent of the Parties.

(d) “Permitted Transfer” shall mean, in each case, with respect to each Company
Stockholder, so long as (i) such Transfer is in accordance with applicable Law
and such Company Stockholder is, and at all times has been, in compliance with
this Agreement and (ii) (A) prior to such Company Stockholder delivering the
written consent pursuant to Section 3(a)(i) below, any Transfer of Subject
Securities by the Company Stockholder to another Company Stockholder or to an
Affiliate of such transferring Company Stockholder, so long as such Affiliate,
in connection with, and prior to, such Transfer, executes a joinder to this
Agreement, in form and substance reasonably acceptable to Parent and the
Company, pursuant to which such Affiliate agrees to become a party to this
Agreement and be subject to the restrictions and obligations applicable to such
Company Stockholder and otherwise become a party for all purposes of this
Agreement or (B) after such Company Stockholder has delivered the written
consent pursuant to Section 3(a)(i) below, any Transfer of Subject Securities by
the Company Stockholder to another Person, so long as such Person, in connection
with, and prior to, such Transfer, executes a joinder to this Agreement, in form
and substance reasonably acceptable to Parent and the Company, pursuant to which
such Person agrees to become a party to this Agreement and be subject to the
restrictions and obligations applicable to such Company Stockholder and
otherwise become a party for all purposes of this Agreement; provided that no
such Transfer shall relieve the transferring Company Stockholder from its
obligations under this Agreement (i) if less than all of such Company
Stockholder’s Company Common Stock is transferred, other than with respect to
the Company Common Stock transferred in accordance with the foregoing
provisions, or (ii) if, following the transfer of all of such Company
Stockholder’s Company Common Stock in accordance with the foregoing provisions,
such Company Stockholder subsequently acquires or reacquires Beneficial
Ownership of any Company Common Stock.

(e) “Subject Securities” shall mean, collectively, shares of Company Common
Stock and New Company Common Stock.

(f) “Transfer” means (a) any direct or indirect offer, sale, tender pursuant to
a tender or exchange offer, lease, assignment, encumbrance, loan, pledge, grant
of a security interest, hypothecation (including by gift or by contribution or
distribution to any trust or similar instrument or to any beneficiaries of the
Company Stockholder), disposition, or other transfer (including by merger,
consolidation or otherwise by operation of law), either voluntary or
involuntary, or entry into any contract, option, or other arrangement or
understanding with respect to any offer, sale, tender pursuant to a tender or
exchange offer, lease, assignment, encumbrance, loan, pledge, hypothecation
(including by gift or by contribution or distribution to any trust or similar
instrument or to any beneficiaries of the Company Stockholder), disposition, or
other transfer (including by merger, consolidation or otherwise by operation of
law ), of any capital stock or interest in any capital stock (or any security
convertible into or exchangeable for such capital stock), including in each case
through the transfer of any Person or any interest in any Person or (b) in
respect of any capital stock or interest in any capital stock, to enter into any
swap or any other agreement, transaction, or series of transactions that hedges
or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital stock,
whether any such swap, agreement, transaction, or series of transactions is to
be settled by delivery

 

2



--------------------------------------------------------------------------------

of securities, in cash, or otherwise. For purposes of this Agreement, “capital
stock” shall include interests in a partnership or limited liability company.

2. Agreement to Retain Subject Securities.

(a) Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, each Company Stockholder agrees
that it shall not, with respect to any Subject Securities Beneficially Owned by
such Company Stockholder, (a) Transfer any such Subject Securities, or
(b) deposit any such Subject Securities into a voting trust or enter into a
voting agreement or arrangement with respect to such Subject Securities or grant
any proxy (except as otherwise provided herein or to grant a revocable proxy to
the Company’s proxy holders to vote or cause to be voted the Subject Securities
in accordance with this Agreement) or power of attorney with respect thereto.

(b) Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining, or otherwise prohibiting the Company Stockholders or their Affiliates
from (a) consummating the transactions contemplated by the Merger Agreement or
(b) taking any action pursuant to Section 3 or Section 4, then (i) the
obligations of each Company Stockholder set forth in Section 3 and the
irrevocable proxy and power of attorney in Section 4 shall be of no force and
effect for so long as such order is in effect and, in the case of clause (b),
solely to the extent such order restrains, enjoins, or otherwise prohibits such
Company Stockholder from taking any such action, and (ii) for so long as such
order is in effect, each Company Stockholder shall cause the Subject Securities
to not be represented in person or by proxy at any meeting at which a vote of
such Company Stockholder on the Merger is requested. Notwithstanding anything to
the contrary in this Section 2(b), the restrictions set forth in Section 2(a)
shall continue to apply with respect to the Subject Securities until the
Expiration Time.

(c) Additional Purchases; Adjustments. Each Company Stockholder agrees that any
shares of Company Common Stock and any other shares of capital stock or other
equity of the Company that such Company Stockholder purchases or otherwise
acquires (including pursuant to a stock split, reverse stock split, stock
dividend or distribution or any change in Company Common Stock by reason of a
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares, or similar transaction) or with respect to which such
Company Stockholder otherwise acquires voting power after the execution of this
Agreement and prior to the Expiration Time (the “New Company Common Stock”)
shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted the Company Common Stock, and such Company
Stockholder shall promptly notify Parent of the existence of any New Company
Common Stock.

(d) Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of such Company Stockholder’s Subject Securities shall occur,
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Securities subject to all of the restrictions, liabilities,
and rights under this Agreement, which shall continue in full force and effect
until valid termination of this Agreement.

 

3



--------------------------------------------------------------------------------

3. Agreement to Vote and Approve.

(a) Approval. From and after the date hereof until the Expiration Time, each
Company Stockholder irrevocably and unconditionally agrees that it shall:

(i) within one (1) Business Day after both (A) the Registration Statement has
become effective under the Securities Act and (B) the Consent Solicitation
Statement/Information Statement/Prospectus contained therein has been delivered
to such Company Stockholder, execute and deliver (or cause to be delivered) to
the Company and to Parent a written consent, substantially in the form attached
hereto as Exhibit A, pursuant to Section 228 of the DGCL and Section 2.2 of the
Company Stockholders Agreement, in respect of all of the Subject Securities that
the Company Stockholder Beneficially Owns adopting the Merger Agreement and
approving the Merger, the other transactions contemplated in the Merger
Agreement and any actions related to the Merger Agreement, which written consent
(1) shall be irrevocable in accordance with its terms and (2) shall, for the
avoidance of doubt, constitute the prior written approval by such Company
Stockholder of the consummation by the Company of the Merger and the other
transactions contemplated by the Merger Agreement for purposes of Section 2.2 of
the Company Stockholders Agreement;

(ii) at any meeting of the stockholders of the Company called with respect to
any of the following matters, and at every adjournment or postponement thereof,
each Company Stockholder (A) shall appear at each such meeting or otherwise
cause the Subject Securities that the Company Stockholder Beneficially Owns to
be counted as present thereat for purposes of establishing a quorum and
(B) shall, and shall cause each holder of record on any applicable record date
to (including via proxy), vote all of the Subject Securities the Company
Stockholder Beneficially Owns in favor of (1) the adoption of the Merger
Agreement and the approval of the Merger, the other transactions contemplated in
the Merger Agreement and any actions related to the Merger Agreement and (2) any
proposal to adjourn or postpone such meeting of stockholders of the Company to a
later date if there are not sufficient votes to adopt the Merger Agreement;

(iii) at any meeting of the stockholders of the Company called with respect to
any of the following matters, and at every adjournment or postponement thereof,
and on any action or approval by written consent of the stockholders of the
Company with respect to any of the following matters, each Company Stockholder
(A) shall appear at each such meeting or otherwise cause the Subject Securities
that the Company Stockholder Beneficially Owns to be counted as present thereat
for purposes of establishing a quorum and (B) shall, and shall cause each holder
of record on any applicable record date to (including via proxy), vote the
Subject Securities that the Company Stockholder Beneficially Owns against
(1) any action or agreement that would reasonably be expected to result in any
condition to the consummation of the Merger set forth in Article VII of the
Merger Agreement not being satisfied, (2) any Company Competing Proposal,
(3) any action which could reasonably be expected to prevent, impede, interfere
with, discourage, delay, postpone, or materially adversely affect the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger, or dilute, in any material respect, the benefit of the transactions
contemplated thereby to Parent or to Parent’s stockholders, and (4) any action
which could reasonably be expected to result in a breach of any representation,
warranty, covenant, or agreement of the Company in the Merger Agreement; and

 

4



--------------------------------------------------------------------------------

(iv) take such actions as may reasonably be requested by the Company or Parent
in order to cause the Merger to constitute a Drag Transaction (as defined in the
Company Stockholders Agreement).

(b) Change of Recommendation. Notwithstanding anything to the contrary in this
Agreement, if at any time from and after the date hereof until the Expiration
Time there occurs a Company Change of Recommendation pursuant to and in
compliance with Section 6.3(e)(iii) or Section 6.3(e)(iv) of the Merger
Agreement (a “Change of Recommendation Event”), then the obligations of each
Company Stockholder to deliver a written consent in accordance with
Section 3(a)(i) and to vote its Subject Securities in accordance with
Section 3(a)(ii) shall be limited to the number of shares of Company Common
Stock that such Company Stockholder Beneficially Owns, rounded down to the
nearest whole share, equal to the product of (a) such Company Stockholder’s Pro
Rata Share multiplied by (b) the Covered Company Common Stock (such amount for
each Company Stockholder, the “Covered Securities”); provided that all other
obligations and restrictions contained in this Agreement, including those set
forth in Section 3(a)(iii) shall continue to apply to all of such Company
Stockholder’s Subject Securities; provided, further, however, that if a Change
of Recommendation Event occurs, notwithstanding any other obligations hereunder,
any Company Stockholder shall be expressly permitted to deliver a written
consent covering, or vote, its Subject Securities that are not Covered
Securities in its sole discretion with respect to the adoption of the Merger
Agreement and the approval of the Merger, the other transactions contemplated in
the Merger Agreement and any actions related to the Merger Agreement. For
purposes of this Agreement, (i) the “Covered Company Common Stock” shall mean
the total number of shares of Company Common Stock outstanding as of the record
date of the applicable stockholder meeting or established by the Company with
respect to any action by written consent, as applicable, multiplied by 0.35 and
(ii) such Company Stockholder’s “Pro Rata Share” shall be the percentage set
forth on Schedule A opposite such Company Stockholder’s name.

4. Irrevocable Proxy. By execution of this Agreement, each Company Stockholder
hereby appoints and constitutes Parent, until the Expiration Time (at which time
this proxy shall automatically be revoked), with full power of substitution and
resubstitution, as such Company Stockholder’s true and lawful attorney-in-fact
and proxy (which proxy is irrevocable and is coupled with an interest, pursuant
to Section 212(e) of the DGCL), to the fullest extent of such Company
Stockholder’s rights with respect to the Subject Securities Beneficially Owned
by such Company Stockholder, to vote (or exercise a written consent with respect
to) such Subject Securities solely with respect to the matters set forth in
Section 3 hereof and each Company Stockholder shall retain the authority to vote
its Subject Securities on all other matters; provided, however, that the
foregoing shall only be effective if such Company Stockholder fails to be
counted as present, to consent, or to vote such Company Stockholder’s Subject
Securities, as applicable, in accordance with this Agreement; provided, further,
however, that if at any time from and after the date hereof until the Expiration
Time there occurs a Change of Recommendation Event, then the irrevocable proxy
contemplated by this Section 4 shall terminate and cease to be effective with
respect to all Subject Securities other than the Covered Securities.

5. Representations and Warranties of the Company Stockholders. Each Company
Stockholder hereby severally, but not jointly, represents and warrants to each
of Parent and the Company as follows:

(a) Due Authority. Such Company Stockholder has the full power and authority to
make, enter into, and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 4 hereof. This Agreement has been duly
authorized, and no other action on the part of such Company Stockholder is
necessary to authorize the execution and delivery of this Agreement by the
Company Stockholder. This Agreement has been validly executed and delivered

 

5



--------------------------------------------------------------------------------

by such Company Stockholder and, assuming due authorization, execution and
delivery of this Agreement by the other parties hereto, constitutes a valid and
binding agreement of such Company Stockholder enforceable against it in
accordance with its terms.

(b) Ownership of the Company Common Stock. As of the date hereof, such Company
Stockholder (a) Beneficially Owns the shares of Company Common Stock indicated
on Schedule A hereto opposite such Company Stockholder’s name, free and clear of
any and all Encumbrances, other than those created by this Agreement and those
disclosed in writing to Parent and the Company on or before the date hereof, and
(b) has sole voting power over all of the shares of Company Common Stock
Beneficially Owned by such Company Stockholder. As of the date hereof, such
Company Stockholder does not Beneficially Own any capital stock or other
securities of the Company other than the shares of Company Common Stock set
forth on Schedule A opposite such Company Stockholder’s name. As of the date
hereof, such Company Stockholder does not Beneficially Own any rights to
purchase or acquire any shares of capital stock of the Company, other than as
provided in Article 3 of the Company Stockholders Agreement.

(c) No Conflict; Consents.

(i) The execution and delivery of this Agreement by such Company Stockholder
does not, and the performance by such Company Stockholder of its obligations
under this Agreement and the compliance by such Company Stockholder with any
provisions hereof do not and will not: (i) conflict with or violate any Law
applicable to such Company Stockholder; (ii) violate any provision of the
certificate of incorporation or bylaws or similar organizational or governing
documents of the Company Stockholder; or (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation of, or result in the creation of an
Encumbrance on any of the shares of Company Common Stock Beneficially Owned by
such Company Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise, or other instrument or
obligation to which such Company Stockholder or an Affiliate is a party or by
which such Company Stockholder or an Affiliate is bound.

(ii) No consent, approval, order, or authorization of, or registration,
declaration, or filing with, any Governmental Entity or any other Person, is
required by or with respect to such Company Stockholder or an Affiliate in
connection with the execution and delivery of this Agreement or the performance
by such Company Stockholder of its obligations hereunder.

(d) Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge of such Company Stockholder, threatened against or affecting, such
Company Stockholder or an Affiliate that could reasonably be expected to
materially impair or materially adversely affect the ability of such Company
Stockholder to perform such Company Stockholder’s obligations hereunder on a
timely basis.

6. Termination. This Agreement shall terminate immediately at, and shall have no
further force or effect as of and following, the Expiration Time, provided,
however, that the termination of this Agreement shall not relieve any Party from
any liability for any inaccuracy in or breach of any representation, warranty,
or covenant contained in this Agreement.

 

6



--------------------------------------------------------------------------------

7. Notice of Certain Events. Each Company Stockholder shall notify Parent and
the Company in writing promptly of (a) any fact, event, or circumstance that
would cause, or reasonably be expected to cause or constitute, a breach in any
material respect of the representations and warranties of such Company
Stockholder under this Agreement and (b) the receipt by such Company Stockholder
of any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with this Agreement;
provided, however, that the delivery of any notice pursuant to this Section 7
shall not limit or otherwise affect the remedies available to any Party.

8. No Solicitation. Each Company Stockholder agrees that neither it nor any of
its Affiliates, directors, officers, or employees shall, and that it shall use
reasonable best efforts to direct its Representatives not to, directly or
indirectly, (a) initiate, solicit, propose, knowingly encourage, or knowingly
facilitate any inquiry or the making of any proposal or offer that constitutes,
or would reasonably be expected to result in, a Company Competing Proposal,
(b) engage in, continue, or otherwise participate in any discussions with any
Person with respect to or negotiations with any Person with respect to, relating
to, or in furtherance of a Company Competing Proposal or any inquiry, proposal,
or offer that would reasonably be expected to lead to a Company Competing
Proposal, (c) furnish any information regarding the Company or its Subsidiaries,
or access to the properties, assets, or employees of the Company or its
Subsidiaries, to any Person in connection with or in response to any Company
Competing Proposal or any inquiry, proposal, or offer that would reasonably be
expected to lead to a Company Competing Proposal, (d) enter into any letter of
intent or agreement in principle, or other agreement, providing for or relating
to a Company Competing Proposal, (e) submit any Company Competing Proposal to
the vote of the stockholders of the Company, or (f) resolve, agree, or publicly
propose to, or permit the Company or any of its Subsidiaries or any of their
respective Representatives to agree or publicly propose to, take any of the
actions referred to in clauses (a) – (e). Notwithstanding anything in this
Agreement to the contrary, each Company Stockholder (and its respective
Affiliates, directors, officers, employees, and Representatives) may engage in
any of the activities restricted by the preceding provisions of this paragraph
with any person if the Company is permitted to engage in such activities with
such person pursuant to Section 6.3 of the Merger Agreement, in each case
subject to the restrictions and limitations set forth in such Section 6.3 of the
Merger Agreement.

9. Waiver of Certain Actions. Each Company Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, the Company, or any of their respective Subsidiaries or
successors (a) challenging the validity of, or seeking to enjoin or delay the
operation of, any provision of this Agreement or the Merger Agreement (including
any claim seeking to enjoin or delay the Closing) or (b) alleging a breach of
any duty of the board of directors of the Company or of Parent in connection
with the Merger Agreement, this Agreement, or the transactions contemplated
thereby or hereby. Each Company Stockholder hereby irrevocably and
unconditionally waives, and agrees not to exercise, any appraisal rights under
Section 262 of the DGCL.

10. Miscellaneous.

(a) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases, or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid

 

7



--------------------------------------------------------------------------------

and enforceable as so modified. In the event such court does not exercise the
power granted to it in the prior sentence, the Parties agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business, and
other purposes of such invalid or unenforceable term or provision.

(b) Successors and Assigns. Neither this Agreement nor any of the rights,
interests, or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
both of Parent and the Company. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the Parties and their respective successors and permitted assigns.

(c) Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(a) Parent, (b) the Company and (c) each of the Company Stockholders. No failure
or delay by any Party in exercising any right, power, or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by applicable
Law.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by email (notice deemed given upon confirmation of
receipt), or sent by a nationally recognized overnight courier service, such as
Federal Express (notice deemed given upon receipt of proof of delivery), to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

  (i)

if to Parent, to:

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention:       General Counsel

E-mail:           chulburt@eclipseresources.com

with a required copy to (which copy shall not constitute notice):

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention:       Bryn A. Sappington

              Paul S. Conneely

E-mail:           bryn.sappington@nortonrosefulbright.com

              paul.conneely@nortonrosefulbright.com

 

  (ii)

if to the Company, to:

Blue Ridge Mountain Resources, Inc.

122 West John Carpenter Freeway, Suite 300

Irving, Texas 75039

Attention:       General Counsel

E-mail:           pjohnston@brmresources.com

 

8



--------------------------------------------------------------------------------

with a required copy to (which copy shall not constitute notice):

Bracewell LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention:         Charles H. Still, Jr.

E-mail:             charles.still@bracewell.com

 

  (iii)

if to any Company Stockholder, to it at its mailing or email address set forth
on the signature pages hereto.

or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

(e) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.

(f) Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any state or federal court located
within the State of Delaware) (the “Chosen Courts”) and, solely in connection
with such claims, (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to the laying of venue in any such
action or proceeding in the Chosen Courts, (c) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party, and (d) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 10(d) or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof. The consent to jurisdiction set forth in this Section 10(f) shall not
constitute a general consent to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 10(f).
The Parties agree that a final judgment in any such suit, action, or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

(g) Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 6, it is accordingly agreed
that the Parties shall be entitled to seek an injunction or injunctions, or any
other appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 10(g), this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at Law or in equity.

(h) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties any right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.

(i) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT

 

9



--------------------------------------------------------------------------------

IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
MERGER AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY SUIT, ACTION
OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (C) SUCH PARTY
MAKES THE FOREGOING WAIVER VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(i).

(j) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the Company, Parent and the Company Stockholder, it
being understood that all parties need not sign the same counterpart and that a
Company Stockholder need not receive a copy of this Agreement executed by any
other Company Stockholder provided such Company Stockholder receives a copy of
this Agreement executed by the Company, Parent and such Company Stockholder.

(l) No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement, or understanding between
the Parties unless and until (a) the Merger Agreement is executed and delivered
by all parties thereto, and (b) this Agreement is executed and delivered by the
Parties.

(m) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated.

(n) Action in Company Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is, or
becomes during the term of this Agreement a director or officer of the Company
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company. The Parties
acknowledge and agree that this Agreement is entered into by the Company
Stockholders solely in their capacity as the Beneficial Owners of shares of
Company Common Stock and nothing in this Agreement shall (a) restrict in any
respect any actions taken by the Company Stockholders or their designees or
Representatives who are a director or officer of the Company solely in his or
her capacity as a director or officer of the Company or (b) be construed to
prohibit, limit, or restrict such Company Stockholder or its designees or
Representatives from exercising his or her fiduciary duties as a director or
officer of the Company. For the avoidance of doubt, nothing in this
Section 10(n) shall in any way modify, alter, or amend any of the terms of the
Merger Agreement.

 

10



--------------------------------------------------------------------------------

(o) Documentation and Information. No Company Stockholder or its Affiliates
shall make any public announcement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of Parent and the Company,
except as may be required by applicable Law (provided that reasonable notice of
any such disclosure will be provided to Parent and the Company). Each Company
Stockholder consents to and hereby authorizes Parent and the Company to publish
and disclose in all documents and schedules filed with the SEC, and any press
release or other disclosure document that Parent or the Company reasonably
determines to be necessary in connection with the Merger Agreement and any
transactions contemplated by the Merger Agreement, including the Merger, such
Company Stockholder’s identity and Beneficial Ownership of the Subject
Securities, the existence of this Agreement and the nature of such Company
Stockholder’s commitments and obligations under this Agreement, and such Company
Stockholder acknowledges that each of Parent and the Company may, in their
respective sole discretion, file this Agreement or a form hereof with the SEC or
any other Governmental Entity. Each Company Stockholder agrees to promptly give
Parent and the Company any information they may reasonably require for the
preparation of any such disclosure documents, and such Company Stockholder
agrees to promptly notify Parent and the Company of any required corrections
with respect to any written information supplied by such Company Stockholder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect. Parent and the Company shall in any instance where such Company
Stockholder or information relating thereto is disclosed, use their respective
reasonable best efforts to provide drafts of such disclosures with sufficient
time to enable such Company Stockholder to review and provide comments on such
disclosures and Parent and Company shall in good faith consider incorporating
any reasonable modifications requested by such Company Stockholder.

(p) Obligation to Update Schedule A. Each of the Company Stockholders agrees
that in connection with any acquisitions or Transfers (to the extent permitted)
of Subject Securities by such Company Stockholder, such Company Stockholder
will, as promptly as practicable following the completion thereof, notify Parent
and the Company in writing of such acquisition or Transfer and the Parties will
update Schedule A to reflect the effect of such acquisition or Transfer.

[Signature pages follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

ECLIPSE RESOURCES CORPORATION

By:  

/s/ Benjamin W. Hulburt

Name:  

Benjamin W. Hulburt

Title:  

Chairman, President and

Chief Executive Officer

BLUE RIDGE MOUNTAIN RESOURCES, INC.

By:  

/s/ John K. Reinhart

Name:   John K. Reinhart Title:   President and Chief Executive Officer

[Signature Page to Voting Agreement – 1 of 10]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

COMPANY STOCKHOLDERS GOLDMAN SACHS ASSET MANAGEMENT, L.P., on behalf of its
participating funds and accounts listed on the attached Schedule A By:  

/s/ Michael Goldstein

Name:   Michael Goldstein Title:   Managing Director Address for Notice:  

200 West Street

 

3rd Floor

 

NY, NY 10005

  Attention:  

jeffrey.olinsky@gs.com

  Email:  

 

[Signature Page to Voting Agreement – 2 of 10]



--------------------------------------------------------------------------------

WESTERN ASSET MANAGEMENT COMPANY, LLC, as investment manager and agent for the
stockholders listed on the attached Schedule A By:  

/s/ Adam Wright

Name:   Adam Wright Title:   Manager, U.S. Legal Affairs Address for Notice:  

385 E COLORADO BLUD

 

PASADENA, CA 91101

 

 

  Attention:  

LEGAL DEPARTMENT

  Email:  

 

[Signature Page to Voting Agreement – 3 of 10]



--------------------------------------------------------------------------------

SPECIALTY LOAN FUND III, L.P.

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:  

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:  

Don Dimitrievich

  Email:  

don.dimitrievich@hpspartners.com

SPECIALTY LOAN SECTOR D INVESTMENT FUND, L.P.

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:  

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:  

Don Dimitrievich

  Email:  

don.dimitrievich@hpspartners.com

[Signature Page to Voting Agreement – 4 of 10]



--------------------------------------------------------------------------------

SPECIALTY LOAN INSTITUTIONAL HOLDINGS DAC

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:  

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:  

Don Dimitrievich

  Email:  

don.dimitrievich@hpspartners.com

SPECIALTY LOAN INSTITUTIONAL FUND III, L.P.

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:  

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:  

Don Dimitrievich

  Email:  

don.dimitrievich@hpspartners.com

[Signature Page to Voting Agreement – 5 of 10]



--------------------------------------------------------------------------------

SPECIALTY LOAN VG FUND, L.P.

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:  

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:  

Don Dimitrievich

  Email:  

don.dimitrievich@hpspartners.com

NDT SENIOR LOAN FUND L.P.

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:  

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:  

Don Dimitrievich

  Email:  

don.dimitrievich@hpspartners.com

[Signature Page to Voting Agreement – 6 of 10]



--------------------------------------------------------------------------------

AIGUILLES ROUGES SECTOR A INVESTMENT FUND, L.P.

By: HPS INVESTMENT PARTNERS, LLC, its investment manager

By:  

/s/ Don Dimitrievich

Name:   Don Dimitrievich Title:   Managing Director Address for Notice:    

40 West 57th Street, 33rd FL.

 

New York, NY 10019

 

 

  Attention:   Don Dimitrievich   Email:   don.dimitrievich@hpspartners.com

[Signature Page to Voting Agreement – 7 of 10]



--------------------------------------------------------------------------------

AXAR MASTER FUND LTD

By: AXAR CAPITAL MANAGEMENT LP, its investment manager

By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for Notice:  

c/o Axar Capital Management LP

 

1330 Avenue of the Americas, 30th Floor

 

New York, NY 10019

  Attention:  

Andrew Axelrod

  Email:  

aaxelrod@axarcapital.com

STAR V PARTNERS LLC

By: AXAR CAPITAL MANAGEMENT LP, its investment manager

By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for Notice:  

c/o Axar Capital Management LP

 

1330 Avenue of the Americas, 30th Floor

 

New York, NY 10019

  Attention:  

Andrew Axelrod

  Email:  

aaxelrod@axarcapital.com

BLACKWELL PARTNERS LLC – SERIES E

By: Solely with respect to the assets for which Axar Capital Management LP acts
as its investment manager

By:  

/s/ Andrew Axelrod

Name:   Andrew Axelrod Title:   Authorized Signatory Address for Notice:  

c/o Axar Capital Management LP

 

1330 Avenue of the Americas, 30th Floor

 

New York, NY 10019

  Attention:  

Andrew Axelrod

  Email:  

aaxelrod@axarcapital.com

[Signature Page to Voting Agreement – 8 of 10]



--------------------------------------------------------------------------------

CVC EUROPEAN CREDIT OPPORTUNITIES S.A.R.L. ACTING IN RESPECT OF ITS COMPARTMENT
A By:  

/s/ Andrew Davies

Name:   Andrew Davies Title:   Senior Managing Director Address for Notice:  

712 Fifth Avenue, 42nd Floor

 

New York, New York 10019

 

 

  Attention:  

Andrew Davies

  Email:  

adavies@cvc.com

CVC GLOBAL CREDIT OPPORTUNITIES MASTER FUND, LP By:  

/s/ Oscar Anderson

Name:   Oscar Anderson Title:   Portfolio Manager Address for Notice:  

712 Fifth Avenue, 42nd Floor

 

New York, New York 10019

 

 

  Attention:  

Oscar Anderson

  Email:  

oanderson@cvc.com

CVC GLOBAL CREDIT OPPORTUNITIES MASTER FUND II, LP By:  

/s/ Oscar Anderson

Name:   Oscar Anderson Title:   Portfolio Manager Address for Notice:  

712 Fifth Avenue, 42nd Floor

 

New York, New York 10019

 

 

  Attention:  

Oscar Anderson

  Email:  

oanderson@cvc.com

[Signature Page to Voting Agreement – 9 of 10]



--------------------------------------------------------------------------------

CVC CREDIT PARTNERS GLOBAL SPECIAL SITUATIONS HOLDINGS, L.P. By:  

/s/ David Tomea

Name:   David Tomea Title:   Authorized Signatory Address for Notice:  

712 Fifth Avenue, 42nd Floor

 

New York, New York 10019

 

 

  Attention:  

David Tomea

  Email:  

dtomea@cvc.com

CVC EUROPEAN CREDIT OPPORTUNITIES (NO. 8) S.A.R.L. By:  

/s/ Andrew Davies

Name:   Andrew Davies Title:   Senior Portfolio Manger Address for Notice:  

712 Fifth Avenue, 42nd Floor

 

New York, New York 10019

 

 

  Attention:  

Andrew Davies

  Email:  

adavies@cvc.com

[Signature Page to Voting Agreement – 10 of 10]



--------------------------------------------------------------------------------

SCHEDULE A

 

Company Stockholder

   Number of
Shares of
Company
Common
Stock
Beneficially
Owned      Number of
Shares of
Company
Common
Stock
Owned of
Record      Pro Rata
Share  

Goldman Sachs Asset Management, L.P., on behalf of its participating funds and
accounts listed below

        

Goldman Sachs Trust – Goldman Sachs High Yield Fund

     670,713           2.18 % 

Factory Mutual Insurance Company

     44,975           0.15 % 

Goldman Sachs Trust – Goldman Sachs Strategic Income Fund

     7,667,598           24.97 % 

Goldman Sachs Trust – Goldman Sachs High Yield Floating Rate Fund

     1,286,477           4.19 % 

Goldman Sachs Trust – Goldman Sachs Income Builder Fund

     260,072           0.85 % 

Advanced Series Trust – AST Goldman Sachs Strategic Income Portfolio

     234,725           0.76 % 

Global Opportunities LLC

     440,155           1.43 % 

Tactical Tilt Overlay LLC

     90,263           0.29 % 

Goldman Sachs Trust – Goldman Sachs Tactical Tilt Overlay Fund

     200,259           0.65 % 

Global Opportunities Offshore WTI Ltd

     1,090,713           3.55 % 

High Yield Floating Rate Portfolio WTI (Lux) Ltd

     242,080           0.79 % 

Global Multi-Sector Credit Portfolio WTI (Lux) Ltd

     152,622           0.50 % 

FRL WTI Ltd

     126,906           0.41 % 

Western Asset Management Company, LLC, as investment manager and agent for the
stockholders listed below

        

WA Opportunistic US$ HY LLC

     279,000           0.91 % 

WA Opportunistic Value Portfolio

     7,097           0.02 % 

DSM

     85,378           0.28 % 

WA High Yield Portfolio

     130,264           0.42 % 

Consulting Group Capital Markets Funds – High Yield Fund

     24,541           0.08 % 

Western Asset F/R High Income Fund LLC

     566,625           1.85 % 

LM WA US High Yield Fund

     119,481           0.39 % 

Kern County – High Yield

     24,947           0.08 % 

WA High Income Opportunity Fd Inc (HIO)

     345,384           1.12 % 

JOHN HANCOCK II HIGH YIELD FUND

     225,352           0.73 % 

John Hancock High Yield Trust

     97,958           0.32 % 

Western Asset Global HY Bond Fund

     103,751           0.34 % 

LM WA Global High Yield Bond Fund

     96,391           0.31 % 

WA Global High Income Fund Inc (EHI)

     175,718           0.57 % 

WA High Income Fund II Inc (HIX)

     416,831           1.36 % 

LM WA Variable Global HY Bond Pf

     40,967           0.13 % 

WA Short Duration High Income Fund

     437,037           1.42 % 

Cal State Teachers Ret System

     26,233           0.09 % 

So Cal Edison Co Ret Plan Trust – ST HY

     97,697           0.32 % 

WA Strategic US$ HY LLC

     85,117           0.28 % 

JH II Floating Rate Income Fund

     859,102           2.80 % 

Intl Union, UAW Strike Short Term HY

     53,334           0.17 % 

WA High Yield Defined Opportunity (HYI)

     183,339           0.60 % 

WA Short Dated HY Port Master Fund Ltd

     181,191           0.59 % 

Intl Union, UAW – Master Pension SDHY

     45,715           0.15 % 

Multimix Wholesale Diversified FI Trust

     1,565           0.01 % 



--------------------------------------------------------------------------------

WA Middle Market Fund Inc. (WAM)

     151,555           0.49 % 

LMP Corporate Loan Fund Inc. (TLI)

     45,562           0.15 % 

Western Asset Bank Loan (Multi-Currency) Fund

     56,867           0.19 % 

Employees’ Retirement System of the State of Rhode Island

     64,206           0.21 % 

Ascension Alpha Fund LLC

     70,401           0.23 % 

WA Macro Opportunities Fund

     85,639           0.28 % 

Ascension Health Master Pension

     52,812           0.17 % 

1199 SEIU Health Care Employees Pension Fund High Yield/Bank

     52,194           0.17 % 

Kaiser Foundation Hospitals

     78,019           0.25 % 

Kaiser Permanente Group Trust 11NM WAMCO Macro Ops

     52,551           0.17 % 

AST Academic Strategies Asset Allocation Portfolio

     19,154           0.06 % 

The Walt Disney Co Master Retirement Plan

     17,587           0.06 % 

Vantagepoint Investment

     65,132           0.21 % 

Indiana University – TRU Account

     8,876           0.03 % 

WA Middle Market Income Fund, Inc. (WMX)

     313,603           1.02 % 

WA Premier Bond Fund (WEA)

     52,812           0.17 % 

Mountain Hawk I CLO

     58,876           0.19 % 

Mountain Hawk II CLO

     53,407           0.17 % 

Mountain Hawk III CLO, Ltd.

     53,387           0.17 % 

European Multi-Sector Fund

     3,654           0.01 % 

John Lewis

     14,358           0.05 % 

LM WA Global Multi Strategy Fund

     34,984           0.11 % 

Diageo Pension Scheme

     18,370           0.06 % 

LM WA Short Duration High Income Bond Fund

     8,876           0.03 % 

Global Bond Fund

     24,163           0.08 % 

Western Asset Global Multi Sector LLC

     46,498           0.15 % 

Legg Mason GMS Bond Fund

     53,596           0.17 % 

Sabic Liquidation ac

     70,172           0.23 % 

Specialty Loan Fund III, L.P.

     459,883           1.50 % 

Specialty Loan Sector D Investment Fund, L.P.

     1,491,131           4.86 % 

Specialty Loan Institutional Holdings DAC

     247,846           0.81 % 

Specialty Loan Institutional Fund III, L.P.

     131,852           0.43 % 

Specialty Loan VG Fund, L.P.

     255,259           0.83 % 

NDT Senior Loan Fund L.P.

     158,415           0.52 % 

Aiguilles Rouges Sector A Investment Fund, L.P.

     373,173           1.22 % 

Axar Master Fund Ltd

     3,894,893           12.68 % 

Star V Partners LLC

     134,425           0.44 % 

Blackwell Partners LLC – Series E

     527,510           1.72 % 

CVC European Credit Opportunities S.A.R.L., acting in respect of its Compartment
A

     246,535           0.80 % 

CVC Global Credit Opportunities Master Fund, LP

     2,092,497           6.81 % 

CVC Global Credit Opportunities Master Fund II, LP

     168,445           0.55 % 

CVC Credit Partners Global Special Situations Holdings, L.P.

     987,388           3.22 % 

CVC European Credit Opportunities (No. 8) S.A.R.L.

     695,626           2.27 % 



--------------------------------------------------------------------------------

EXHIBIT A

Written Consent of Company Stockholders

(See attached)



--------------------------------------------------------------------------------

BLUE RIDGE MOUNTAIN RESOURCES, INC.

WRITTEN CONSENT OF STOCKHOLDERS

IN LIEU OF MEETING

PURSUANT TO SECTION 228(a) OF

THE GENERAL CORPORATION LAW

OF THE STATE OF DELAWARE

AND

WRITTEN APPROVAL OF STOCKHOLDERS

PURSUANT TO STOCKHOLDERS AGREEMENT

This Written Consent and Approval of Stockholders (this “Consent”) of Blue Ridge
Mountain Resources, Inc., a Delaware corporation (the “Company”), is made and
given pursuant to Section 228(a) of the General Corporation Law of the State of
Delaware (the “DGCL”), the bylaws of the Company and the Stockholders Agreement
(as defined below) by each of the undersigned entities (each, a “Stockholder”),
on behalf of itself and any fund or account managed by such Stockholder (i) that
is the beneficial or record owner of shares of common stock, par value $0.01, of
the Company (the “Common Stock”) and (ii) for which such Stockholder is
authorized to execute and deliver this Consent (with respect to each
Stockholder, its “Managed Funds and Accounts”).

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of August 25, 2018 (as amended from time to time, subject to Section 251(d) of
the DGCL, the “Merger Agreement”), with Eclipse Resources Corporation, a
Delaware corporation (“Eclipse”), and Everest Merger Sub Inc., a Delaware
corporation and wholly-owned subsidiary of Eclipse (“Merger Sub”), pursuant to
which, among other matters, on the terms and subject to the conditions set forth
therein, (i) Merger Sub will be merged with and into the Company, (ii) the
Company will be the surviving corporation and become a wholly owned subsidiary
of Eclipse and (iii) the issued and outstanding shares of Common Stock will be
converted into the right to receive shares of common stock of Eclipse (the
“Merger”);

WHEREAS, the board of directors of each of the Company, Eclipse and Merger Sub
has adopted a resolution approving the Merger Agreement and declaring its
advisability, and the Merger Agreement has been submitted to the stockholders of
the Company for the purpose of acting on the Merger Agreement by written consent
in lieu of a meeting of stockholders;

WHEREAS, pursuant to Section 228(a) of the DGCL and the bylaws of the Company,
any action required or permitted to be taken at an annual or special meeting of
stockholders of the Company may be taken without meeting, without prior notice
and without a vote, if a consent or consents in writing setting forth the action
so taken shall be (i) signed by the holders of outstanding stock of the Company
having not less than the minimum number of votes that would be necessary to
authorize or take such action at a meeting at which all shares entitled to vote
thereon were present and voted and (ii) delivered to the Company in the manner
specified in Section 228(a) of the DGCL and the bylaws of the Company;

WHEREAS, the Company is a party to that certain Stockholders Agreement, dated as
of May 6, 2016 (the “Stockholders Agreement”), by and among the Company and the
Holders (as defined therein);

WHEREAS, pursuant to Section 2.2 of the Stockholders Agreement, without the
prior written approval of Holders representing in the aggregate more than a
majority of the issued and outstanding Common Stock, the Company may not take
certain specified actions, including (i) the consummation of a merger, (ii) a
change in the number of directors of the Company’s board of directors and
(iii) amendments



--------------------------------------------------------------------------------

to the Company’s certificate of incorporation and bylaws, each of which would
occur pursuant to the Merger Agreement;

WHEREAS, the Merger constitutes a Drag-Eligible Transaction (as defined in the
Stockholders Agreement) and, pursuant to Section 4.2 of the Stockholders
Agreement, will become a Drag Transaction (as defined in the Stockholders
Agreement) if Holders holding more than 66 2⁄3% of the issued and outstanding
Common Stock (i) propose to transfer shares of Common Stock pursuant to the
Merger and (ii) request that each other Holder be required to sell all shares of
Common Stock owned by it pursuant to the Merger;

WHEREAS, the Merger Agreement provides that consummation of the Merger is
subject to, among other things, (i) the adoption of the Merger Agreement by the
holders of a majority of the outstanding shares of Common Stock in accordance
with the DGCL and (b) the prior written approval of the consummation of the
Merger by the holders of a majority of the outstanding shares of Common Stock in
accordance with the Stockholders Agreement; and

WHEREAS, each of the undersigned Stockholders desires to (i) adopt the Merger
Agreement in accordance with Section 251(c) of the DGCL, (ii) approve the
consummation of the Merger and each of the other actions contemplated by the
Merger Agreement in accordance with Section 2.2 of the Stockholders Agreement
and (iii) cause the Merger to be a Drag Transaction.

NOW, THEREFORE:

1. Adoption of Merger Agreement. Each of the undersigned Stockholders, being
entitled to vote on the foregoing recitals and the following resolution as if
the same had been submitted at a formal meeting of the stockholders of the
Company duly called and held for the purpose of acting on the same, hereby
irrevocably consents, on behalf of itself and each of its Managed Funds and
Accounts, to the adoption of the foregoing recitals and the following
resolution:

RESOLVED, that the Merger Agreement is hereby adopted and approved in all
respects.

2. Approval Under Stockholders Agreement. Without limitation of the consent set
forth in paragraph 1 above, each of the undersigned Stockholders hereby
irrevocably approves in all respects, on behalf of itself and each of its
Managed Funds and Accounts: (a) the Merger Agreement, (b) the performance by the
Company of its obligations under the Merger Agreement, (c) the consummation of
the Merger, (d) the change in the number of directors of the Company’s board of
directors and the amendments to the Company’s certificate of incorporation and
bylaws contemplated by the Merger Agreement, and (e) any other action
contemplated by the Merger Agreement that requires the approval of Holders
pursuant to Section 2.2 of the Stockholders Agreement.

3. Drag Transaction. For purposes of causing the Merger to be a Drag Transaction
upon execution of this Consent or another written instrument to the effect set
forth in this paragraph 3 by Holders holding more than 66 2⁄3% of the issued and
outstanding Common Stock, each of the undersigned Stockholders hereby
(a) confirms that it or its Managed Funds and Accounts, as applicable, propose
to transfer shares of Common Stock pursuant to the Merger and (b) requests that
each other Holder be required to sell all shares of Common Stock owned by it
pursuant to the Merger.

4. Counterparts; Effectiveness of Consent. This Consent (a) may be executed and
delivered in multiple counterparts (including by facsimile or email in .pdf
form) to have the force and effect of a single original document whether or not
any of said counterparts shall each have been executed by all of the
Stockholders executing this Consent, (b) shall be effective as to each of the
undersigned Stockholders upon such Stockholder’s execution and delivery to the
Company of a counterpart signature page hereto, (c)

 

2



--------------------------------------------------------------------------------

shall constitute (i) adoption of the Merger Agreement for purposes of the
requirements of the DGCL and (ii) the requisite approval of the matters
described in paragraph 2 above for purposes of Section 2.2 of the Stockholders
Agreement upon execution and delivery to the Company, within the time period
specified in Section 228(c) of the DGCL, of a counterpart signature page hereto
by Stockholders representing (including on behalf of their Managed Funds and
Accounts) a majority of the issued and outstanding shares of Common Stock, and
(d) shall not be affected by any subsequent transfer of any shares of Common
Stock held by any of the undersigned Stockholders or any of their Managed Funds
and Accounts.

5. Ownership of Common Stock. By executing this Consent, each of the undersigned
Stockholders, severally and not jointly, represents and warrants to the Company
that (a) such Stockholder, directly or through one or more of its Managed Funds
and Accounts, is the beneficial owner of the number of shares of Common Stock
set forth beneath such Stockholder’s signature on its signature page hereto and
(b) such Stockholder has the authority to execute and deliver this Consent with
respect to such shares of Common Stock.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Stockholder has executed this Consent as of
the date set forth below.

 

                                                                    
                        

[Name of Stockholder]

By:                                     
                                                   Name:
                                         
                                        Title:
                                         
                                          Date:
                                         
                                          Number of Shares of
    Common Stock:                                                               

Signature Page to

Written Consent and Approval of Stockholders

of Blue Ridge Mountain Resources, Inc.